DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Able on 3/8/22.
The application has been amended as follows: 
1.	Claim 1. (Currently Amended) A method of assembling a display area comprising: selecting a first tile from a plurality of tiles, each tile of the plurality of tiles comprising a predetermined parameter and a plurality of microLEDs defining a plurality of pixels, the selecting the first tile based on a value of the predetermined parameter of the first tile; selecting a second tile from the plurality of tiles based on a value of the predetermined parameter of the second tile; ; wherein the value of the predetermined parameter of the first tile is greater than a nominal value of the predetermined parameter, and the value of the predetermined parameter of the second tile is less than the nominal value of the predetermined parameter.

2.	Claim 2. (Cancelled)
3.	Claim 10. (Currently Amended) The method of 1, wherein the predetermined parameter of each tile of the plurality of tiles comprises at least one of a respective lateral dimension of each tile of the plurality of tiles, a respective edge straightness of each tile of the plurality of tiles, or a respective squareness of each tile of the plurality of tiles.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
4.	The prior art, (U.S. Patent No. 10,483,253), teaches a method of assembling a display area comprising: selecting a first tile from a plurality of tiles, each tile of the plurality of tiles comprising a predetermined parameter and a plurality of microLEDs defining a plurality of pixels, the selecting the first tile based on a value of the predetermined parameter of the first tile; selecting a second tile from the plurality of tiles based on a value of the predetermined parameter of the second tile; positioning the first tile and the second tile into an array defining at least a portion of the display area, a first edge of the first tile facing a second edge of the second tile, but is silent with respect to the above teachings in combination with wherein the value of the predetermined parameter of the first tile is greater than a nominal value of the predetermined parameter, and the value of the predetermined parameter of the second tile is less than the nominal value of the predetermined parameter.
5.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        3/8/22